962 So. 2d 1047 (2007)
Christopher A. McCLANAHAN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-2215.
District Court of Appeal of Florida, Fifth District.
August 17, 2007.
James S. Purdy, Public Defender, and Rose M. Levering, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Rebecca Roark Wall, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Christopher A. McClanahan (defendant) appeals his judgments and sentences. He was found guilty of committing the crimes of resisting an officer with violence, assault on a law enforcement officer, trespass, and resisting arrest without violence. The trial court found that the defendant qualified as a prison releasee reoffender (PRR), and he was sentenced to a term of 5 years' imprisonment on the charge of resisting an officer with violence. On the remaining three counts, all misdemeanors, he was sentenced to time served.
The defendant contends that his convictions for resisting with violence and resisting without violence violate his double jeopardy rights because they both arose from a single criminal episode. The State commendably acknowledges that the instant episode of resisting arrest cannot support the defendant's two separate convictions. Accordingly, we vacate the defendant's conviction for resisting arrest without violence. The defendant's other argument on appeal is without merit and, accordingly, we affirm in all other aspects.
AFFIRMED in part, REVERSED in part, and REMANDED.
PALMER, C.J., MONACO and LAWSON, JJ., concur.